DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract beings with implied language.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because the drawings contain faint pixelated lines and reference characters making the structure and reference characters hard to read and are not heavy enough to permit adequate reproduction. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 V(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulating material directly coupled to the backplate” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houssian (US Pat. 5,495,402).
Regarding claim 1, Houssian discloses a system, comprising: a fixture (10) configured to provide supplemental heating or cooling (heat generated from light bulb 103 capable of providing supplemental heating), wherein the fixture comprises a back surface (1052, Fig. 3) configured for a flush mount on a wall (column 4, line 66 to column 5, line 7), the back surface having a recess (1053) sized to substantially same dimensions of a cover (12) of an electrical outlet (11), and wherein the flush mount provides a degree of permanence for the fixture that satisfies a first criterion (degree of permanence interpreted as fixture being removably plugged in with recess enclosing outlet cover satisfying a first criterion).
Regarding claim 2, Houssian discloses the system of claim 1, wherein the flush mount is performed without having to remove the cover (12, Fig. 3).
Regarding claim 3, Houssian discloses the system of claim 1, wherein the flush mount reduces a probability of damage to the wall via a jostling of the fixture (fixture is mounted flush against the wall and would reduce a probability of damage to the wall via a jostling of the fixture).
Regarding claim 4, Houssian discloses the system of claim 1, wherein the flush mount prevents an arc across terminals of the outlet, which would otherwise occur by the fixture being partially unplugged from the outlet due to a jostling of the fixture (column 2, lines 5-11).
Regarding claim 14, Houssian discloses the system of claim 1, wherein dimensions of the fixture are within two to three times dimensions of the cover (fixture 10 with cover 105 shown about two to three times dimensions of the cover 12 in Figure 5 and the fixture can be in various sizes and shapes (column 4, lines 29-46). Further, regarding the relative dimensions of the claimed device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 15, Houssian discloses the system of claim 1, wherein the fixture (10), when installed on the wall, is elevated above a ground or floor level of the space such that (i) no floor space is consumed by the installation (fixture would be plugged into a wall such that no floor space is consumed by the installation) and (ii) a probability of occurrence of a jostling of the fixture is less (column 2, lines 5-11).
Regarding claim 16, Houssian discloses a method for providing supplemental heating or cooling, comprising: providing a fixture (10) configured to provide the supplemental heating or cooling (heat generated from light bulb 103 capable of providing supplemental heating), wherein the fixture comprises a back surface (1052, Fig. 3) configured to mount flush on a wall (column 4, line 66 to column 5, line 7), the back surface having a recess (1053) sized to substantially same dimensions of a cover (12) of an electrical outlet (11), and wherein the flush mount provides a degree of permanence for the fixture that satisfies a first criterion (degree of permanence interpreted as fixture being removably plugged in with recess enclosing outlet cover satisfying a first criterion).
Regarding claim 17, Houssian discloses the method of claim 16, wherein the flush mount is performed without having to remove the cover (12, Fig. 3).
Regarding claim 18, Houssian discloses the method of claim 16, wherein the flush mount reduces a probability of damage to the wall via a jostling of the fixture (fixture is mounted flush against the wall and would reduce a probability of damage to the wall via a jostling of the fixture).
Regarding claim 19, Houssian discloses the method of claim 16, wherein the flush mount prevents an arc across terminals of the outlet, which would otherwise occur by the fixture being partially unplugged from the outlet due to a jostling of the fixture (column 2, lines 5-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houssian (US Pat. 5,495,402) in view of Glucksman (US Pat. 4,804,821) and Illouz (US PG Pub. 2019/0348827).
Regarding claim 5, Houssian discloses the system of claim 1, but does not explicitly teach further comprising: a backplate configured to replace the cover, wherein the fixture is directly coupled, via snapping means, to the backplate, wherein the fixture is configured, via the backplate, for a different flush mount on the wall, and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall.
Glucksman teaches the concept of a fixture (14) including a heating element capable of providing supplemental heating or cooling that is flush mounted on a wall including a backplate (26) configured to replace the cover (capable of replacing an outlet cover and attaching to outlet via 68), wherein the fixture (14) is directly coupled, via snapping means (30, 32), to the backplate (column 3, lines 31-43), wherein the fixture is configured, via the backplate (26), for a different flush mount on the wall (flush mount via recess formed by sidewalls 20, 22 and edges 24, 27), and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion (another degree of permanence interpreted as fixture being removably plugged to outlet including the snaps 30, 32 and post 68 that provides a degree of permanence for the fixture that satisfies a second criterion greater than the first criterion), the other degree of permanence being based on one or more fasteners (68) that fasten the backplate into the wall (column 3, line 62 to column 4, line 3) that provides a more secure connection between the fixture and the electrical outlet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Houssian to have a backplate configured to replace the cover, wherein the fixture is directly coupled, via snapping means, to the backplate, wherein the fixture is configured, via the backplate, for a different flush mount on the wall, and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall taught by Glucksman in order to provide the fixture with a more secure connection to the outlet and wall.
Illouz also teaches the concept of a recessed wall mounted fixture including one or more fasteners (120) that fasten the backplate (110) into the wall that allow the fixture to be coupled to wall studs (paragraph 46) providing another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Houssian to have the different flush mount provide another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall taught by Illouz in order to provide additional mounting support to the fixture and provide another degree of permanence for the fixture.
Regarding claim 6, Houssian as modified discloses the system of claim 5, and Houssian further teaches a plug (101) of the fixture and Glucksman further teaches a plug (72, 74) of the fixture, wherein the plug is configured to pass through an opening in the backplate (26) into a socket of the outlet (column 5, lines 23-25).
Regarding claim 7, Houssian as modified discloses the system of claim 5, but does not explicitly teach wherein the fixture is hard-wired to the outlet.
Illouz teaches it is known for a recessed wall mounted fixture (810 which can be a light; paragraph 39) to be hard-wired to the outlet (paragraph 39) which would provide (i) a greater degree of permanence for the fixture and (ii) a more robust connection to electrical wiring in the wall than if connectors were used, the greater degree of permanence satisfying a third criterion greater than each of the first and second criteria. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the fixture hard-wired to the outlet taught by Illouz in order to provide a known alternative mounting arrangement of the fixture to the outlet leading to expected results.
Regarding claim 8, Houssian as modified discloses the system of claim 6, and Glucksman further teaches the other degree of permanence is performed without enlarging an opening into which the socket and an enveloping box are installed in the wall (plugged into ordinary socket; column 5, lines 23-25).
Regarding claim 9, Houssian as modified discloses the system of claim 5, and Glucksman further teaches the fixture is installed on the wall by snapping the fixture (cover 18 of fixture) and backplate (26) together (column 3, lines 28-42).
Regarding claim 10, Houssian as modified discloses the system of claim 9, wherein the supplemental heating or cooling is provided to a space (light bulb 103 produces heat and provides supplemental heating to a space the fixture is mounted), the fixture being flush-mounted on the wall of the space (column 4, line 66 to column 5, line 7).
Regarding claim 11, Houssian as modified discloses the system of claim 9, and Glucksman further teaches a set screw (68) configured to more firmly secure the fixture (18) to the backplate (26), the set screw complementing the snapping (column 3, line 62 to column 4, line 3).
Regarding claim 13, Houssian as modified discloses the system of claim 5, and Glucksman further teaches the backplate (26) is sized to substantially same width and height dimensions of the fixture (18, 14; Figs. 1-2 and 4).
Regarding claim 20, Houssian discloses the method of claim 16, but does not explicitly teach wherein the fixture is directly coupled, via snapping means, to a backplate configured to replace the cover, wherein the fixture is configured, via the backplate, for a different flush mount on the wall, and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall.
Glucksman teaches the concept of a fixture (14) including a heating element capable of providing supplemental heating or cooling that is flush mounted on a wall including a backplate (26) configured to replace the cover (capable of replacing an outlet cover and attaching to outlet via 68), wherein the fixture (14) is directly coupled, via snapping means (30, 32), to the backplate (column 3, lines 31-43), wherein the fixture is configured, via the backplate (26), for a different flush mount on the wall (flush mount via recess formed by sidewalls 20, 22 and edges 24, 27), and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion (another degree of permanence interpreted as fixture being removably plugged to outlet including post 68 that provides a degree of permanence for the fixture that satisfies a second criterion greater than the first criterion), the other degree of permanence being based on one or more fasteners (68) that fasten the backplate into the wall (column 3, line 62 to column 4, line 3) that provides a more secure connection between the fixture and the electrical outlet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Houssian to have a backplate configured to replace the cover, wherein the fixture is directly coupled, via snapping means, to the backplate, wherein the fixture is configured, via the backplate, for a different flush mount on the wall, and wherein the different flush mount provides another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall taught by Glucksman in order to provide the fixture with a more secure connection to the outlet and wall.
Illouz also teaches the concept of a recessed wall mounted fixture including one or more fasteners (120) that fasten the backplate (110) into the wall that allow the fixture to be coupled to wall studs (paragraph 46) providing another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Houssian to have the different flush mount provide another degree of permanence for the fixture that satisfies a second criterion greater than the first criterion, the other degree of permanence being based on one or more fasteners that fasten the backplate into the wall taught by Illouz in order to provide additional mounting support to the fixture and provide another degree of permanence for the fixture.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houssian (US Pat. 5,495,402) in view of Glucksman (US Pat. 4,804,821) and Illouz (US PG Pub. 2019/0348827), further in view of Wellens (US Pat. 2,611,068).
Regarding claim 12, Houssian as modified discloses the system of claim 5, but does not explicitly teach insulating material directly coupled to the backplate such that heat generated by the fixture is not thermally conducted to the wall.
Wellens teaches the concept of a wall mounted fixture with heating element including insulating material (11, 12 and 13 formed of insulating material; column 1, lines 49-52) directly coupled to the backplate (backplate of 13 directly coupled to base 11) such that heat generated by the fixture (via 14) is not thermally conducted to the wall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Houssian to have insulating material directly coupled to the backplate such that heat generated by the fixture is not thermally conducted to the wall taught by Wellens in order to prevent the heat generated by the fixture to transfer to the wall and expected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763